AO 91 (Rev. 11/11) Criminal Complaint                                                                        AUSA Windom 2019R00227


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District of Maryland

                 United States of America                              )
                            V.                                         )
                      •                                                )      Case No.       t
                                                                       )                         .  C11133             .      Etchz-zii
                                                                       )                         _MGR)
                           Rondell Henry                               )
                                                                       )
                            Defendant(s)                                                                APR - 4 2019
                                                                                                            AT
                                                                                                      CLEM US.            COO."
                                                  CRIMINAL COMPLAINT                                   ettrIT:R;;T fiA4M..A.'41i

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of                  3/26/2019 - 3/28/2019             in the county of          Prince Georges                    in the
                      District of              Maryland          , the defendant(s) violated:

            Code Section                                                         Offense Description
18 U.S.C. §§ 2312                                Transportation of Stolen Vehicles




         This criminal complaint is based on these facts:
See the attached Affidavit of Special Agent Michael J. Fowler dated April 3, 2019.




         91 Continued on the attached sheet.


                                                                                                 C    platnant 's signature

                                                                                        Michael J. Fowler, Special Agent, FBI
                                                                                                  Printed name and tide

Sworn to before me and signed in my presence.
                      t.




Date:
                                                                                                     Judge's signature

City and state: '                          Greenbelt, MD                               Charles B. Day, U.S. Magistrate Judge
                                                                                                  Printed name and title
